Per Curiam:

It is insisted by the plaintiff in error that certain special findings are not supported by the evidence, are against the undisputed evidence, and are inconsistent with each other. The facts involved were many, intricate, and hard to settle. Much evidence was submitted in their elucidation. A very wide latitude must necessarily be given the jury in their determination. As to one or two of the special findings, it may be said that very little, if any, evidence seems to support them. They are, however, subordinate and not necessarily involved in the general verdict.
A consideration of the entire evidence leads us to the conclusion that the essential findings of the jury were warranted by the evidence, and that the general verdict is well sustained thereby; and having received the approval of the trial court neither will be disturbed by us. Nor do we find any fatal variance in the special findings.
The judgment is affirmed.